IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ALLEGHENY COUNTY                    :   No. 338 WAL 2020
PROVISIONAL BALLOTS IN THE 2020            :
GENERAL ELECTION                           :
                                           :   Petition for Allowance of Appeal from
                                           :   the Order of the Commonwealth
PETITION OF: ALLEGHENY COUNTY              :   Court
BOARD OF ELECTIONS                         :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of November, 2020, the Petition for Allowance of Appeal

is DENIED.